Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 1 of 11 Page ID #:454




                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA




         TIFFANY MITCHELL, et al.,              CV 20-8709 DSF (GJSx)
              Plaintiffs,
                                                Order GRANTING Plaintiffs’ Ex
                          v.                    Parte Application to Lift Stay
                                                and DENYING Ex Parte
         GAVIN NEWSOM, et al.,                  Application for Temporary
             Defendants.                        Restraining Order (Dkt. 24)



           Plaintiffs Tiffany Mitchell, Tom Moser, and Glenn West filed an
     ex parte application for entry of a temporary restraining order (TRO)
     enjoining Defendants Gavin Newsom, Mark Ghaly, and Erica Pan from
     enforcing the State of California’s Regional Stay at Home Order against
     tattoo businesses. Dkt. 24-1 (Mot.). Defendants oppose. Dkt. 27
     (Opp’n). For the reasons stated below, the ex parte application is
     DENIED. 1

                                    I. BACKGROUND

     A.       The COVID-19 Outbreak and the State’s Response

            COVID-19 is a novel coronavirus disease not seen in humans
     until late 2019. Dkt. 27-2 (Watt Decl.) ¶ 16. Beginning in March 2020,
     the State of California began issuing orders, directives, and guidance in
     order to reduce community spread of the virus and, therefore, decrease
     death and disability. Id. ¶¶ 44-45, 48. On March 19, 2020, Governor
     Gavin Newsom issued the first executive order directing California
     residents to stay at home except as needed to maintain essential

     1   The unopposed request to lift the stay is granted.
Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 2 of 11 Page ID #:455




     critical infrastructure. Id. ¶ 48. Since this first order, the state has
     cycled through closing and reopening phases depending in part on the
     rates of infection and capacity of medical facilities, etc. See id. ¶¶ 49-
     61.

            On August 31, 2020, the State released a new plan for reopening,
     the “Blueprint for a Safer Economy.” Id. ¶ 56. The Blueprint creates
     four tiers that group counties depending on case numbers, positivity
     rate, and equity metrics for disproportionately impacted populations.
     Id. ¶ 57. Each tier provides progressively more relaxed restrictions on
     various activities. Id. ¶ 58. Initially, tattoo parlors were not permitted
     to open indoors until a county was in the second tier. Id. ¶ 60. On
     October 20, 2020, however, the Blueprint was updated to permit all
     personal care services, 2 including tattoo services, to operate indoors,
     with modifications, in all tiers. Id.

            Beginning in mid-November 2020, California “experienced an
     alarming surge in new COVID-19 cases,” with new cases per day
     increasing by more than 112% and hospital admissions doubling. Id
     ¶ 62. In response, on December 3, 2020, the State issued a Regional
     Stay at Home Order (Regional Stay at Home Order or Order). Id. ¶ 63.
     The Order established five geographic regions to be evaluated based on
     adult Intensive Care Unit (ICU) bed capacity. Id. ¶ 64. One of the
     regions is Southern California, which includes Los Angeles and
     Ventura counties. Id. The Regional Stay at Home Order is triggered if
     ICU capacity drops below 15% in a region. Id. ¶ 65. Once triggered,
     the Order applies to the region for at least three weeks. Id. Once the
     Order goes into effect, all indoor recreational facilities; hair salons and
     barbershops; personal care services; museums, zoos, and aquariums;
     movie theaters other than drive-ins; wineries; bars, breweries, and
     distilleries; family entertainment centers; cardrooms and satellite

     2“Personal care services” include esthetic, skin care, electrology, nail
     services, body art professionals, tattoo parlors, piercing shops, and massage
     therapy. COVID-19 Industry Guidance: Expanded Personal Care Services at
     3 (Oct. 20, 2020), https://files.covid19.ca.gov/pdf/guidance-expanded-personal-
     care-services--en.pdf.



                                            2
Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 3 of 11 Page ID #:456




     wagering; limited services; live audience sports; and amusement parks
     in the affected region must close. Id. ¶ 67. The only businesses allowed
     to remain open are those qualifying as essential critical infrastructure
     and retail. Id. ¶ 68. Retail (other than grocery stores) may operate at
     20% capacity. Id. ¶ 69.

            Dr. James Watt, the Chief of the Division of Communicable
     Disease Control of the Center for Infectious Diseases at the California
     Department of Public Health, id. ¶ 2, explained the differing treatment
     of retail and personal care services:

           [T]hese personal care services typically involve activities
           that entail very close contact between people and often
           require an hour to several hours’ length in duration. The
           factors that increase risk of transmission of COVID-19 are
           the following: close proximity, duration of time, larger
           number of people, poor ventilation, activities that increase
           respiration and smaller airspace. Looking at all of these,
           tattoo services have close proximity, longer duration, and
           smaller airspace compared to retail. Tattoo services, and
           other personal care services, in comparison to retail
           businesses, present a greater risk of COVID-19
           transmission due to the activities involving close physical
           proximity of longer duration in smaller airspace. For
           example, although there may be larger volume of
           individuals frequenting retail establishments, the
           opportunities for transmission are balanced by shorter
           interactions between individuals, and in spaces where
           physical distancing can be maintained and where capacity
           limits exist to mitigate the risk of transmission.

     Id. ¶ 76.

           On December 5, 2020, the State announced that the Southern
     California region had dropped below 15% ICU capacity, triggering the
     application of the Regional Stay at Home Order. Opp’n at 7. The




                                         3
Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 4 of 11 Page ID #:457




     Order went into effect at 11:59 p.m. on December 6, 2020 and remains
     in effect until at least December 27, 2020. Id.

     B.    Plaintiffs’ Tattoo Businesses

           Plaintiffs are tattoo artists who own tattoo shops. Dkts. 24-2
     (Mitchell Decl.) ¶¶ 2-4, 24-3 (Moser Decl.) ¶¶ 2-3, 24-4 (West Decl.)
     ¶¶ 2-3. Mitchell and Moser’s tattoo shops are in Los Angeles County.
     Mitchell Decl. ¶ 4; Moser Decl. ¶ 3. West’s tattoo shop is in Ventura
     County. West Decl. ¶ 3. Plaintiffs’ tattoo shops were allowed to open
     from approximately October 20, 2020 to December 6, 2020. Mitchell
     Decl. ¶ 14, Moser Decl ¶ 9, West Decl. ¶ 8. During that time, all three
     plaintiffs implemented new health and safety measures. Mitchell Decl.
     ¶ 6, Moser Decl. ¶ 6, West Decl. ¶¶ 6-7. For instance, Mitchell began
     seeing clients by appointment only, handled all pre-tattoo consultations
     virtually, had clients wait outside when they arrived for their
     appointments, reduced surfaces within the shop touched by multiple
     people, required masks for all who enter the shop, prohibited food and
     drink in the shop, took the temperature of anyone who entered the
     shop, purchased PPE for all employees, and reconfigured the shop to
     enforce social distancing. Mitchell Decl. ¶¶ 6-13.

                            II. LEGAL STANDARD

            “A preliminary injunction is an extraordinary remedy never
     awarded as of right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,
     24 (2008). The standard for granting a temporary restraining order is
     essentially the same as that used for granting a preliminary injunction.
     See City of Tenakee Springs v. Block, 778 F.2d 1402, 1407 (9th Cir.
     1985). “A plaintiff seeking a preliminary injunction must establish that
     he is likely to succeed on the merits, that he is likely to suffer
     irreparable harm in the absence of preliminary relief, that the balance
     of equities tips in his favor, and that an injunction is in the public
     interest.” Winter, 555 U.S. 7 at 20. Although the moving party must
     make a showing on each factor, the Ninth Circuit employs a “version of
     the sliding scale approach” where “a stronger showing of one element




                                        4
Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 5 of 11 Page ID #:458




     may offset a weaker showing of another.” All. for the Wild Rockies v.
     Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

                                III. DISCUSSION

           Plaintiffs argue that by requiring tattoo shops to close, the
     Regional Stay at Home Order violates their First Amendment rights
     under the Free Speech Clause. Defendants argue the First
     Amendment does not apply because the Order does not concern speech
     and, even if it does, the Order survives intermediate scrutiny.

     A.    Likelihood of Success on the Merits

           The Ninth Circuit considers the likelihood of success on the
     merits “the most important Winter factor; if a movant fails to meet this
     threshold inquiry, the court need not consider the other factors.”
     Disney Enters., Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017)
     (internal quotation marks omitted). However, even if likelihood of
     success is not established, “[a] preliminary injunction may also be
     appropriate if a movant raises ‘serious questions going to the merits’
     and the ‘balance of hardships . . . tips sharply towards’ it, as long as the
     second and third Winter factors are satisfied.” Id. (second alteration in
     original) (quoting All. for the Wild Rockies, 632 F.3d at 1134-35).

            The First Amendment provides: “Congress shall make no law . . .
     abridging the freedom of speech . . . .” U.S. Const. amend. I. “The First
     Amendment, applied to states through the Fourteenth Amendment,
     prohibits laws abridging the freedom of speech.” Animal Legal Def.
     Fund. v. Wasden, 878 F.3d 1184, 1193 (9th Cir. 2018) (internal
     quotation marks omitted). In effect, “the First Amendment means that
     government has no power to restrict expression because of its message,
     its ideas, its subject matter, or its content.” United States v. Stevens,
     559 U.S 460, 468 (2010) (quoting Ashcroft v. ACLU, 535 U.S. 564, 573
     (2002)).

           Courts apply three levels of scrutiny to laws that affect First
     Amendment rights – rational basis, intermediate scrutiny, and strict
     scrutiny. Retail Digit. Network, LLC v. Prieto, 861 F.3d 839, 847 (9th



                                          5
Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 6 of 11 Page ID #:459




     Cir. 2017). Courts apply rational basis review to “non-speech
     regulations of commerce and non-expressive conduct.” Id. Regulations
     of First Amendment-protected speech are subject to strict or
     intermediate scrutiny depending on whether the regulation is content-
     based or content-neutral. A regulation that restricts protected
     expression based on the content of the speech is constitutional only if it
     withstands strict scrutiny, see United States v. Playboy Ent. Grp., Inc.,
     529 U.S. 803, 813 (2000), meaning that it “is necessary to serve a
     compelling state interest and that it is narrowly drawn to achieve that
     end,” Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45
     (1983). A content-neutral regulation is constitutional if it is “justified
     without reference to the content of the regulated speech, . . . [is]
     narrowly tailored to serve a significant governmental interest, and . . .
     leave[s] open ample alternative channels for communication of the
     information.” Ward v. Rock Against Racism, 491 U.S. 781, 791 (quoting
     Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293 (1984)).

            Defendants first argue the Regional Stay at Home Order should
     be subject to rational basis review because it “does not concern speech”
     but rather “is a generally applicable health order requiring that most
     business sectors, including all personal care services, temporarily cease
     operations to reduce the opportunity for interactions between persons
     of different households and to stem the rampant spread of the virus.”
     Opp’n at 10. “[I]n the First Amendment context, the moving party
     bears the initial burden of making a colorable claim that its First
     Amendment rights have been infringed, or are threatened with
     infringement, at which point the burden shifts to the government to
     justify the restriction.” Thalheimer v. City of San Diego, 645 F.3d 1109,
     1116 (9th Cir. 2011), overruled on other grounds by Bd. of Tr. of
     Glazing Health & Welfare Tr. v. Chambers, 941 F.3d 1195 (9th Cir.
     2019) (en banc). The Ninth Circuit has held that a “tattoo itself, the
     process of tattooing, and even the business of tattooing are . . . purely
     expressive activity fully protected by the First Amendment.” Anderson
     v. City of Hermosa Beach, 621 F.3d 1051, 1060 (9th Cir. 2010).
     Plaintiffs therefore argue “the forced closing of tattoo business must




                                         6
Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 7 of 11 Page ID #:460




     survive stricter scrutiny than a regulation of non-protected businesses.”
     Mot. at 6.

            While the Regional Stay at Home Order does force tattoo
     businesses to close, and the process and business of tattooing is
     protected conduct, it does not necessarily follow that the Regional Stay
     at Home Order is a regulation of First Amendment-protected speech.
     While the Supreme Court “has applied First Amendment scrutiny to a
     statute regulating conduct which has the incidental effect of burdening”
     expression, it has “not traditionally subjected every criminal and civil
     sanction imposed through legal process to ‘least restrictive means’
     scrutiny simply because” it “will have some effect on the First
     Amendment activities of those subject to sanction.” Arcara v. Cloud
     Books, Inc., 478 U.S. 697, 702, 706 (1986). In Arcara, the Supreme
     Court identified two different types of restrictions properly subjected to
     First Amendment scrutiny: (1) restrictions “where it was conduct with
     a significant expressive element that drew the legal remedy in the first
     place” and (2) restrictions “where a statute based on nonexpressive
     activity has the inevitable effect of singling out those engaged in
     expressive activity.” Id. at 706-07.

            The Regional Stay at Home Order clearly does not fit within the
     first of the two categories. The Order was not imposed to prevent the
     expressive element of tattooing but rather to prevent the spread of
     COVID-19. Whether it falls within the second category turns on
     whether the distinctions drawn in the Order “inevitably single out”
     those “engaged in First Amendment protected activities for the
     imposition of its burden.” Id. at 705. In Arcara, a civil complaint was
     filed against an adult bookstore because sexual activities such as
     prostitution were occurring on the premises in violation of New York’s
     public health law. Id. at 699. The bookstore argued “a closure of the
     premises would impermissibly interfere with [its] First Amendment
     right to sell books on the premises.” Id. at 700. The Court held “the
     First Amendment [wa]s not implicated by the enforcement of a public
     health regulation of general application against the physical premises
     in which respondents happen to sell books.” Id. at 707.



                                         7
Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 8 of 11 Page ID #:461




           In contrast, in Minneapolis Star and Tribune Co. v. Minnesota
     Commissioner of Revenue, 460 U.S. 575, 592 (1983), the Supreme
     Court struck down a tax imposed on the sale of large quantities of
     newsprint and ink because the tax had the effect of singling out
     newspapers to shoulder its burden. As the Court explained in Arcara,
     in Minneapolis Star it “imposed a greater burden of justification on the
     State even though the tax was imposed upon a nonexpressive activity,
     since the burden of the tax inevitably fell disproportionately – in fact,
     almost exclusively – upon the shoulders of newspapers exercising the
     constitutionally protected freedom of the press.” 478 U.S. at 704
     (emphasis added).

            The Court finds the Regional Stay at Home Order does not single
     out those engaged in expressive activity. Singling out by definition
     would require tattoo parlors to be treated uniquely from all other types
     of businesses or to bear disproportionately the burden of the restriction.
     That is not the case here. All personal care services are treated the
     same by the order, as are numerous other businesses including
     recreational facilities, hair salons, bars, and amusement parks. None
     of these other types of businesses are engaged in protected expressive
     activity.

            This differentiates this case from Roman Catholic Diocese of
     Brooklyn v. Cuomo, No. 20A87, 2020 WL 6948354 (U.S. Nov. 25, 2020),
     on which Plaintiffs rely heavily. In Roman Catholic Diocese, the
     Supreme Court found a state executive order imposing occupancy
     restrictions on houses of worship during the COVID-19 pandemic
     violated the Free Exercise Clause. Id. at *1. There, not only could the
     challenged rule “be viewed as targeting the ultra-Orthodox [Jewish]
     community,” but also “the regulations [could not] be viewed as neutral
     because they single[d] out houses of worship for especially harsh
     treatment.” Id. (first alteration in original) (internal quotation marks
     omitted). Here, tattoo parlors are not singled out for differential
     treatment among like businesses, such as hair and nail salons, in
     which close contact between individuals is necessitated by the nature of
     the business.



                                         8
Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 9 of 11 Page ID #:462




            Having determined that rational basis review applies, the Court
     considers whether the Regional Stay at Home Order is “rationally-
     related to a legitimate governmental interest.” Ball v. Massanari, 254
     F.3d 817, 823 (9th Cir. 2001). The State’s interest in stemming the
     spread of COVID-19 in a region with limited ICU capacity is a
     substantial government interest. The regulation easily passes the
     “legitimate interest” test.

            Even if the Court were to determine that the regulation singled
     out tattoo parlors, its ruling would not change. In that case, the Court
     would apply intermediate rather than strict scrutiny because the Order
     is content neutral under Anderson. 621 F.3d at 1059 n.4 (noting it
     would be inappropriate to subject a city ban on tattoo parlors to strict
     scrutiny because “the City bans all tattoo parlors, not just those that
     convey a particular kind of message or subject matter”). Here, the ban
     is not limited to certain tattoo parlors – in fact, it is not limited to
     tattoo parlors at all but rather extends equally to all personal care
     services. It is therefore a content-neutral restriction.

           In evaluating a regulation under intermediate scrutiny, a court
     determines “whether the . . . regulation is a reasonable ‘time, place, or
     manner’ restriction on protected speech.” Id. at 1064 (quoting Ward,
     491 U.S. at 791). “This determination requires an inquiry into whether
     the restriction: (1) is ‘justified without reference to the content of the
     regulated speech’; (2) is ‘narrowly tailored to serve a significant
     governmental interest’; and (3) ‘leave[s] open ample alternative
     channels for communication of the information.’” Id. (alteration in
     original) (quoting Clark, 468 U.S. at 293).

           A content-neutral regulation may be narrowly tailored “even
     though it is not the least restrictive or least intrusive means of serving
     the statutory goal.” Hill v. Colorado, 530 U.S. 703, 726 (2000). This
     requirement is satisfied if the regulation “promotes a substantial
     government interest that would be achieved less effectively absent the
     regulation.” Ward, 491 U.S. at 798-99. Defendants have satisfied that
     requirement. In closing tattoo and other personal care businesses,
     Defendants are promoting the significant governmental interest of


                                          9
Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 10 of 11 Page ID #:463




     protecting public health by keeping closed areas that present
     heightened risks for COVID-19 transmission. 3 Additionally, the
     Regional Stay at Home Order is narrowly tailored because it goes into
     effect only once there is 15% remaining ICU capacity and is lifted in
     three weeks or once ICU availability again reaches a 15% threshold.
     Watt Decl. ¶ 70. As soon as the Order is lifted, Plaintiffs will be able to
     operate their businesses again. The Order is thus justified without
     reference to the content of the regulated speech and promotes a
     substantial government interest that would be achieved less effectively
     absent the regulation.

           Finally, the Regional Stay at Home Order leaves open ample
     alternative channels for communication. As Defendants state, “during
     the pendency of the temporary order, Plaintiffs are free to continue
     conducting pre-tattoo creative consultations virtually, and plan work to
     be done when the parlors reopen.” Opp’n at 16; see Givens v. Newsom,
     459 F. Supp. 3d 1302, 1314 (E.D. Cal. 2020) (plaintiffs who were
     foreclosed from gathering in large groups in-person by COVID-19-
     related restrictions had ample alternative channels of communication
     because they were “free to use online and other electronic media to
     stage their rallies and make their protests”).


     3 Plaintiffs argue there is not a substantial public health interest behind the
     Order because, to their “knowledge, there is no documented case of Covid-19
     transmission between a tattoo artist and a client.” Mot. at 8. Without
     evidence of the depth of Plaintiffs’ “knowledge” or the extent to which
     transmissions have been accurately traced, such an argument is meaningless.
     The Court notes that when elected officials “undertake[ ] to act in areas
     fraught with medical and scientific uncertainties,” their latitude “must be
     especially broad.” Marshall v. United States, 414 U.S. 417, 427 (1974).
     “Where those broad limits are not exceeded, they should not be subject to
     second-guessing by an ‘unelected federal judiciary,’ which lacks the
     background, competence, and expertise to assess public health and is not
     accountable to the people.” S. Bay United Pentecostal Church v. Newsom,
     140 S. Ct. 1613 (2020) (mem.) (Roberts, J., concurring) (citing Garcia v. San
     Antonio Metro. Transit Auth., 469 U.S. 528, 545 (1985)).



                                           10
Case 2:20-cv-08709-DSF-GJS Document 32 Filed 12/23/20 Page 11 of 11 Page ID #:464




           Additionally, Plaintiffs can create temporary tattoos clients can
     apply themselves until they are able to reopen or other types of
     artwork. While it is true that a tattoo “often carries a message quite
     distinct from other media,” here the state has not “completely
     foreclosed a venerable means of communication that is both unique and
     important,” as the City of Hermosa Beach did by implementing a
     permanent tattoo parlor ban in Anderson. 621 F.3d at 1066-67
     (internal quotation marks omitted); cf. Hudder v. City of Plant City,
     No. 8:14-cv-01686-EAK-EAJ, 2015 WL 12839179, at *4 (M.D. Fla. Nov.
     20, 2015) (ordinance prohibiting tattoo establishments within the city’s
     downtown core but permitting them within other commercially-zoned
     areas of the city left open “sufficient alternative channels for the
     expression of the protected art of tattooing”).

     B.     Remaining Factors

           A district court may not grant a plaintiff’s motion for a temporary
     restraining order if the request fails to show the plaintiff is likely to
     succeed on the merits of a claim or, at least, raises serious questions
     going to the merits of that claim. See Winter, 555 U.S. at 20; All. for
     the Wild Rockies, 632 F.3d at 1135. Plaintiffs here failed to
     demonstrate a likelihood of success. The Court need not consider the
     remaining factors in denying their request.

                                IV. CONCLUSION

           For the reasons set forth above, the Court DENIES Plaintiffs’ Ex
     Parte Application for a Temporary Restraining Order.

          IT IS SO ORDERED.



      Date: December 23, 2020                ___________________________
                                             Dale S. Fischer
                                             United States District Judge




                                        11
